Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 1 of 10 Pageid#: 162




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

  JAMAR R. CEPHAS,                                       )    CASE NO. 7:20CV00364
                                                         )
                           Plaintiff,                    )
  v.                                                     )    MEMORANDUM OPINION
                                                         )
  BERNARD BOOKER, ET AL.,                                )    By: Michael F. Urbanski
                                                         )    Chief United States District Judge
                           Defendants.                   )

          Jamar R. Cephas, a Virginia inmate proceeding pro se, filed this civil rights action pursuant

  to 42 U.S.C. § 1983, alleging that prison officials failed to protect him from a physical attack by

  another inmate. After review of the record, the court concludes that the defendants are entitled to

  summary judgment on the ground of qualified immunity.

                                                         I.

          On May 9, 2019, Cephas was assigned to A3 Pod at Buckingham Correctional Center

  (“BKCC”). At approximately 12:45 p.m. that day, Kevin Hunter, another inmate who was

  assigned to the same pod, followed Cephas into his cell and stabbed him multiple times with a

  four-inch, sharpened stainless steel object wound in rubber bands and latex gloves. 1 About a

  minute later, Hunter left the cell and went into the pod area on the top tier. Seconds after that,

  Cephas left his cell wearing a coat and started up the stairs. Hunter met Cephas at the top step and

  their altercation continued. At 12:48 p.m., Officer Turner in the control booth observed the fight

  and called for officers to respond. Within minutes, officers had separated the combatants.




          1
            In support of the defendants’ summary judgment motion, they submit the affidavits of S. Meinhard, BKCC
  Grievance Coordinator, and L. Holman, a BKCC lieutenant, both of whom have reviewed records maintained in the
  ordinary course of business concerning the May 9, 2019, incident and Cephas’ grievance activity concerning that
  incident.
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 2 of 10 Pageid#: 163




  Immediately thereafter, Cephas opened his coat and told officers that he had been stabbed. They

  then escorted him to the BKCC medical unit, where medical staff assessed his injuries.

           Medical personnel who examined Cephas noted five penetration wounds of various length,

  width, and depth—to his right upper forearm, left upper arm, right lateral torso below the ribs, left

  mid chest, and left upper chest under his arm. They noted no injuries to Cephas’ hands. Officials

  arranged for Cephas to be transported to the local hospital emergency room. Later, he was flown

  to Virginia Commonwealth University Hospital (“VCU”) for further treatment. Officers returned

  Cephas from VCU to BKCC on May 16, 2019, and he was released back into the general prison

  population on May 20, 2019. Cephas states that Hunter was transferred elsewhere after the attack.

           In the § 1983 complaint, Cephas names as defendants the former BKCC warden, Bernard

  Booker; and building lieutenant Holman. 2 Cephas alleges that these administrators knew before

  the May 9, 2019, attack that Hunter was mentally ill and had been prescribed medications to treat

  his mental conditions. Cephas contends that under such circumstances, the defendants should have

  assigned Hunter to a “medical/mental pod/facility” and that they wrongly placed Cephas in danger

  by assigning Hunter to the general population unit where Cephas was injured. As relief, Cephas

  seeks monetary compensation.

           The defendants have now moved for summary judgment on the ground that Cephas failed

  to exhaust administrative remedies as to his claims before filing his § 1983 complaint, in violation

  of 42 U.S.C. § 1997e(a). In the alternative, the defendants contend that they are entitled to

  qualified immunity. The court notified Cephas of his opportunity to submit additional evidence to

  counter the defendants’ evidence. He responded by filing his own motion for summary judgment




           2
              Cephas also sued Hunter, the assailant inmate, but the court dismissed all claims against that defendant by
  prior order.

                                                            2
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 3 of 10 Pageid#: 164




  on the merits of his claims, to which the defendants have responded. Thus, the court concludes

  that the parties’ motions are ripe for consideration.

                                                     II.

          The defendants contend that Cephas simply has not stated facts showing that the defendants

  violated his constitutional rights by failing to prevent him from being harmed by inmate Hunter as

  he was. Because Cephas has not stated any constitutional claim against them, they assert that they

  are entitled to qualified immunity against his claims for monetary damages for that harm. See

  Saucier v. Katz, 533 U.S. 194 (2001), receded from by Pearson v. Callahan, 555 U.S. 223, 227

  (2009). The court agrees.

          Law enforcement officers performing discretionary functions “are shielded from liability

  for civil damages insofar as their conduct does not violate clearly established statutory or

  constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

  U.S. 800, 818 (1982). An officer is entitled to qualified immunity if the court finds that either: (1)

  the facts, taken in the light most favorable to the plaintiff, do not present the elements necessary

  to state a violation of a constitutional right; or (2) the right was not clearly established such that it

  would not have been “clear to a reasonable officer that his conduct was unlawful in the situation

  he confronted.” Henry v. Purnell, 501 F.3d 374, 377 (4th Cir. 2007) (citing Saucier, 533 U.S. at

  205). If the court finds that the factual allegations do not support the elements of a constitutional

  violation, qualified immunity applies under the first prong of the Saucier standard, and the court

  must grant the defendants’ motion. If the court concludes that Cephas has stated facts presenting

  all elements of a constitutional claim, then the court must also decide whether the contours of the

  right were clearly established. Saucier, 533 U.S. at 201-202; see also Pearson, 555 U.S. at 236




                                                     3
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 4 of 10 Pageid#: 165




  (noting that judge may decide, case by case, which facet of the qualified immunity analysis should

  first be considered).

          The right at stake in this case arises under the Eighth Amendment and its protections

  against cruel and unusual punishment. “Because being assaulted in prison is not part of the penalty

  that criminal offenders pay for their offenses against society, prison officials are responsible for

  protecting prisoners from violence at the hands of other prisoners.” Danser v. Stansberry, 772

  F.3d 340, 346 (4th Cir. 2014). On the other hand, not “every injury suffered by one prisoner at the

  hands of another . . . translates into constitutional liability for prison officials responsible for the

  victim’s safety.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). To state a constitutionally

  significant claim that an official failed to protect him, the inmate must present evidence to

  “establish a serious deprivation of his rights in the form of a serious or significant physical or

  emotional injury.” Danser, 772 F.3d at 346. 3 Also, he must show “deliberate indifference to

  inmate health or safety”—by “introduc[ing] evidence suggesting that the prison official

  [subjectively] had actual knowledge of an excessive risk to the plaintiff’s safety.” Id. at 347.

          Cephas has met the first aspect of the constitutional standard by showing that he suffered

  significant harm from Hunter’s attack. His claim fails on the second, deliberate indifference part

  of the standard, however. He suggests that Hunter, as a mentally ill inmate taking medications,

  posed a general risk of harm to other inmates, like Cephas, in the general population. “[D]eliberate

  indifference entails more than ordinary lack of due care for the prisoner’s interests or safety, and

  more than mere negligence, but less than acts or omissions [done] for the very purpose of causing

  harm or with knowledge that harm will result.” Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir.



          3
           The court has omitted internal quotation marks, alterations, and citations here and throughout this
  memorandum opinion, unless otherwise noted.


                                                       4
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 5 of 10 Pageid#: 166




  2015). The “official’s subjective actual knowledge can be proven through circumstantial evidence

  . . . that the substantial risk of inmate attacks was longstanding, pervasive, well-documented, or

  expressly noted by prison officials in the past, and the circumstances suggest that the defendant . . .

  had been exposed to information concerning the risk and thus must have known about it.” Id. at

  133 (emphasis added). A general risk could “come[ ] from a single source or multiple sources,”

  and the plaintiff’s failure to warn officials of the risk is not dispositive. Id. at 134.

          Under Cephas’ theory in this case, he must state facts showing that, subjectively, each

  defendant official knew (or must have known) facts indicating that Hunter as a mentally ill inmate

  posed a substantial risk of serious harm to Cephas or to inmates in general; recognized the

  existence and seriousness of that risk; and failed to respond reasonably to alleviate it. Id. at 133-

  34. Officials cannot be liable under § 1983 when their mere alleged inadvertence or negligence

  results in an incident where one inmate harms another inmate. Id. at 132. A showing of negligence

  does not rise to the level of deliberate indifference. Davidson v. Cannon, 474 U.S. 344, 347-48

  (1986); see also Cty of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (noting that “liability for

  negligently inflicted harm is categorically beneath the threshold of constitutional due process”).

          Cephas’ complaint identifies only two defendants: Holman, a building lieutenant; and

  Booker, the former warden. Careful parsing of his submissions as a whole reflects the following

  factual allegations against these defendants. Cephas states that when he arrived at BKCC on

  February 12, 2019, Hunter had already been housed there “for some years, the institutional medical

  records can show.” Compl. Ex. 7, ECF No. 1. Cephas alleges that Holman “already had

  knowledge of [Hunter] who had medical mental illness matters,” and that Booker

          had knowledge [Hunter] was taking medicine for these mental illness matters. So
          [Hunter] should have been in a medical/mental/pod/facility, but by him not, (they)
          [Booker and Holman] were wrong, because [Cephas was] put in danger, and



                                                      5
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 6 of 10 Pageid#: 167




          harmed by the mentally ill offender [Hunter], because he was housed in general
          population.

  Id. at 4. Cephas also states that BKCC officials

          did not follow the correct protocol and procedures as far as housing inmates with
          illnesses [and] fail[ed] to follow the guidelines and walk the necessary steps, which
          caused [Cephas] to . . . be harmed/stabbed by [Hunter].
                  Records reflect that [Hunter] was not properly housed in the settings that
          reflect his mental conditions and circumstances. 4

  Mot. Summ. J. 2, ECF No. 26. 5 Cephas complains that

          institutional operation procedures designate and assign correctional officers as
          security personal who[se] duties are to properly observe, oversee[,] intervene and
          implement all rules, officers that should’ve been watching and in the designated
          areas in which they are placed in. A3 pod was not properly watched and security
          failed to secure A3 pod fully and professionally during their work hours, by failing
          to make sure that no inmate enters a cell that they are not housed in.

  Id. at 3. He asserts that his rights were violated because “these institutional rules/oaths that

  employees sworn to, were not adequately and professionally met.” Id. Cephas states, “I was not

  protected nor watched by the booth officer in the correct way that I should have been.” Mot.

  Summ. J., Cephas Aff. ¶ 1, ECF No. 26-1.

          In essence, Cephas alleges that, from unidentified sources, Holman and Booker, as

  administrative officials, knew that Hunter had mental health issues for which he took medications;

  that they failed to follow (or to supervise others to follow) unspecified prison regulations

  concerning conditions under which such inmates should, or should not, be housed in a general

  population setting; and that these defendants’ subordinates who were assigned to provide security




           4
             Cephas’ submissions do not include copies of the procedures, protocols, or other records to which he
  vaguely refers, nor does Cephas cite the names of these provisions or records or quote any particular provision from
  them in support of his assertions about inmate housing.
          5
               Cephas also mentions several nondefendant officials whom he believes should be held accountable “for
  not having this mentally ill and sick individual Mr. Hunter, housed in a mental facility/pod/detention center or
  institution,” thereby “neglecting [their] duties.” Mot. Summ. J. 2, ECF No. 26.

                                                           6
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 7 of 10 Pageid#: 168




  in A3 pod failed to do so on May 9, 2019. None of these types of alleged wrongdoings constitutes

  deliberate indifference.

           First, Holman and Booker as supervisors cannot be held automatically liable for the

  omissions of their subordinate officials assigned to maintain security in the prison area where

  Hunter attacked Cephas. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability

  is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official defendant,

  through the official’s own individual actions, has violated the Constitution.”). Moreover, Cephas

  fails to identify any individual official who was present during the attack on May 9, 2019, who

  failed to respond reasonably to the risks of harm it presented. 6

           Second, the defendants’ alleged failure to follow prison or state regulations about where to

  house mentally ill inmates or otherwise supervise their movements does not give rise to a claim

  that they violated Cephas’ constitutional rights. “[T]he Constitution creates no entitlement to . . .

  any such procedure voluntarily established by the state.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

  1994). Thus, allegations that state officials failed to follow state regulations or procedures do not

  amount to a constitutional violation actionable under § 1983. See Riccio v. County of Fairfax,

  Virginia, 907 F.2d 1459, 1469 (4th Cir. 1990); Robinson v. Clark, No. 5:12-CV-00502-JMC, 2013

  WL 3110003, at *4 (D.S.C. June 18, 2013), aff’d, 543 F. App’x 339 (4th Cir. 2013) (finding no

  actionable § 1983 claim based on official’s alleged violation of state procedures in failing to

  provide mental health treatment to plaintiff’s cell mate).



           6
              Even if Cephas could identify officers who could have intervened in, or prevented, the attack, he fails to
  state facts showing any supervisory shortcomings by the defendants. Such a claim requires facts showing: (1) that the
  supervisor had actual or constructive knowledge that his subordinate was engaged in conduct that posed “a pervasive
  and unreasonable risk” of constitutional injury to citizens like the plaintiff; (2) that the supervisor’s response to that
  knowledge was so inadequate as to show “deliberate indifference to or tacit authorization of the alleged offensive
  practices,”; and (3) that there was an “affirmative causal link” between the supervisor’s inaction and the particular
  constitutional injury suffered by the plaintiff. Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994). Cephas has failed to
  allege facts that would establish the Shaw elements against either Holman or Booker.

                                                              7
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 8 of 10 Pageid#: 169




         Third, Cephas fails to state any facts to support his bald contentions that the defendants

  knew Hunter posed a serious risk of harm toward Cephas or any other inmate in the general

  population unit where he was housed. Initially, Cephas fails to show how the defendants knew

  any details about Hunter’s mental condition or medications. It is well established that under federal

  law, medical records normally remain confidential except in discussions with medical

  professionals. See, e.g., Hembree v. Branch, No. 3:17-CV-485-FDW, 2020 WL 1042247, at *5

  (W.D.N.C. Mar. 3, 2020) (noting sheriff and employees rely on medical staff and do not “have

  access to inmate medical records and only have limited information regarding a patient’s health

  pursuant to [the Health Insurance Portability and Accountability Act of 1996, known as] HIPAA”).

         Similarly, Cephas makes no allegation that Hunter or any other inmate with similar mental

  health issues had ever previously injured another inmate or staff member, or had threatened to do

  so. Thus, Cephas fails to present any evidence of previous actions by Hunter or other mentally ill

  inmates that, arguably, put the defendants on notice that such inmates posed a pervasive and

  serious risk of harm to their fellow inmates in a general population unit. At the most, the events

  Cephas describes suggest that officials assigned Hunter to a general population housing unit where

  he could interact with other inmates, without verifying that Hunter’s mental status might cause

  him to assault others. Risks of harm created through such inadvertent or negligent actions do not

  give rise to constitutional claims. See Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (holding

  negligent failure to protect is not sufficient to establish constitutional violation). Because Cephas

  fails to allege facts stating a prima facie case of deliberate indifference by the defendants, he has

  not presented the elements necessary to state a violation of a constitutional right against them;

  therefore, they are entitled to qualified immunity against his § 1983 claims. Saucier, 533 U.S. at




                                                   8
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 9 of 10 Pageid#: 170




  205. Accordingly, the court will grant the defendants’ motion for summary judgment on the

  ground of qualified immunity. 7

           For the same reasons, the court must deny the motion for summary judgment that Cephas

  has filed. With his motion, he fails to submit any evidence showing how the defendants knew of

  Hunter’s mental illness or medication, or that they knew Hunter presented a serious risk of harm

  to Cephas or anyone else. As such, Cephas fails to present any genuine issue of material fact on

  which he could persuade a fact finder that the defendants’ actions or omissions on May 9, 2019,

  constituted deliberate indifference or otherwise violated his constitutional rights under the Eighth

  Amendment. An appropriate order granting the defendants’ motion, and denying Cephas’ motion,

  will enter herewith.




           7
               Cephas also failed to properly exhaust available administrative remedies as required under 42 U.S.C.
  § 1997e(a). This section mandates that “[n]o action shall be brought with respect to prison conditions under section
  1983 of this title, or any Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
  administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). It is undisputed that Cephas failed to
  file a Regular Grievance about Hunter’s attack within the thirty-day time limit thereafter, as established by the
  applicable prison procedure. See Jones v. Bock, 549 U.S. 199, 211 (2007) (holding exhaustion is affirmative defense);
  Woodford v. Ngo, 548 U.S. 81, 90-94 (2006) (finding inmate’s untimely grievance was not “proper exhaustion” of
  available administrative remedies under § 1997e(a)).
           Cephas’ failure to exhaust properly can be excused if he shows that the remedies under the established
  grievance procedures were not “available” to him. Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016). An administrative
  remedy is not available “if a prisoner, through no fault of his own, was prevented from availing himself of it.” Moore
  v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).
           Cephas loosely blames his physical injuries for his failure to file a timely Regular Grievance. He states that
  his submissions were rejected because the “filing time had expired, by me being in pain and not able to file on time
  with my wounds/stitches.” Compl. 3, ECF No. 1. Cephas alleges, however, that he was at VCU or in the prison
  infirmary, receiving treatment, for only a week and a half after the assault and does not explain how his injuries
  prevented him from preparing a timely Regular Grievance during that time. Moreover, the defendants’ undisputed
  records do not indicate that Cephas sought help to prepare and file a Regular Grievance within the appropriate filing
  time. Finally, when officials rejected his first two regular grievances as untimely, Cephas did not appeal those rulings
  to explain why he had not timely filed. When the grievance office rejected as untimely his third Regular Grievance
  (dated January 13, 2020), and Cephas appealed that intake decision, the ombudsman upheld the finding that Cephas
  had waited too long to pursue his Regular Grievance.
           The defendants have moved for summary judgment based on Cephas’ failure to exhaust administrative
  remedies. Because the court herein determines that they are entitled to summary judgment on the ground of qualified
  immunity, however, the court declines to make a summary judgment finding on their alternative exhaustion defense.

                                                               9
Case 7:20-cv-00364-MFU-PMS Document 33 Filed 07/21/21 Page 10 of 10 Pageid#: 171




         The Clerk is directed to send copies of this memorandum opinion and accompanying order

  to the plaintiff and to counsel of record for the defendants.
                                                                         Michael F. Urbanski
         ENTER: This 20th day of July, 2021.                             Chief U.S. District Judge
                                                                         2021.07.20 23:06:11
                                                        _________________________________
                                                                         -04'00'

                                                        Chief United States District Judge




                                                   10
